Case 2:17-cv-00140-WCB-RSP Document 191 Filed 10/09/18 Page 1 of 2 PageID #: 9140



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


  CYWEE GROUP LTD.,                                 §
                                                    §
         Plaintiff,                                 §
                                                    §
         v.                                         §
                                                    §
  SAMSUNG ELECTRONICS CO. LTD. and                  §          Case No. 2:17-CV-140-WCB
  SAMSUNG ELECTRONICS AMERICA,                      §
  INC.,                                             §
                                                    §
         Defendants.                                §


                                                 ORDER

         On October 5, 2010, the Court received yet another motion in this case, the Defendants’

  Motion to Strike Plaintiff’s Untimely Supplemental Infringement Charts, Dkt. No. 187. Because

  this motion relates to matters raised in other motions that will be heard by the Court at the motions

  hearing scheduled for October 24, 2018, the Court will hear argument on this latest motion at that

  time. In order for the briefing of this motion to be completed by the time of the hearing, the parties

  are directed to comply with the following briefing schedule: CyWee is ordered to file a response

  by 3:00 p.m. Central Time on October 15, 2018. Any reply filed by the defendants will be due

  either by 3 p.m. Eastern Time on October 18, 2018, or within three business days of the date of

  filing of CyWee’s response, whichever is earlier. Any surreply filed by CyWee will be due either

  by 3 p.m. Central Time on October 22, 2018, or within two business days of the date of filing of

  the defendants’ reply, whichever is earlier.




                                                    1
Case 2:17-cv-00140-WCB-RSP Document 191 Filed 10/09/18 Page 2 of 2 PageID #: 9141



        IT IS SO ORDERED.

        SIGNED this 9th day of October, 2018.




                                          _____________________________
                                          WILLIAM C. BRYSON
                                          UNITED STATES CIRCUIT JUDGE




                                                2
